Citation Nr: 1211945	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  02-14 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for an upper back/right shoulder disability. 

2.  Entitlement to service connection for Meniere's disease, including as secondary to service-connected tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and a friend.



ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to September 1972, and from January 2005 to January 2008. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from rating decisions of the Portland, Oregon Regional Office (RO) of the Department of Veterans Affairs (VA).  Rating decisions of November 1999, February 2000, and October 2001, declined to reopen the Veteran's service connection claims for disabilities of the upper back and right shoulder.  In a November 2005 rating decision, the RO reopened the Veteran's claim for entitlement to service connection for vertigo and denied it on the merits. 

In June 2008, the Veteran and a friend testified at a hearing before the undersigned Veterans Law Judge sitting at the RO.  A copy of the hearing transcript is of record and has been reviewed. 

In a decision dated in February 2009, the Board reopened the Veteran's claims and remanded the case to the RO, via the Appeals Management Center (AMC), in Washington, DC, for additional development and a decision on the merits.  The AMC completed the additional development as directed, denied the reopened claims on the merits, and returned the case to the Board for further appellate review.


FINDINGS OF FACT

1.  The evidence of record is at least in equipoise as to whether chronic cervical and trapezius muscle strain and degenerative disc disease of the lumbar spine had its onset during active service.
2.  The preponderance of the probative evidence indicates the Veteran's Meniere's disease had its clinical onset in service. 


CONCLUSIONS OF LAW

1.  Resolving all doubt in the Veteran's favor, chronic cervical and trapezius muscle strain and degenerative disc disease of the lumbar spine had their onset during active service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

2.  Meniere's disease was incurred during active service.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

In light of the fact the Board allows the benefits sought on appeal, discussion of the notice and assistance requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, would serve no useful purpose.

Governing Law and Regulation

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status will not always constitute competent medical evidence.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

Analysis

Shoulder/Upper Back

Service treatment records contain no entries related to complaints of or treatment for the right shoulder or upper back.  The Veteran did not indicate any history of problems with those joints on his July 1976 Report of Medical History for his physical examination for separation from active service.  The July 1976 Report of Medical History For Separation from active service reflects the upper extremities and spine were assessed as normal.

The Veteran first applied for VA compensation for his right shoulder and upper back in October 1972.  The January 1973 VA examination report reflects the Veteran reported he sustained an injury while at sea.  During the personal hearing, the Veteran testified that he injured his upper back in July 1970 while aboard the USS Epperson while conducting an "underwater wave replenishment."  He reportedly fell backward about 15 feet onto a steel deck, injuring his upper back/shoulder area.  See Transcript, p.4.

A claimant's assertion of an in-service event may not be summarily rejected solely because there was no contemporaneous medical documentation of the event.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  Instead, it must be assessed for credibility.  Id.  Although the evidence of record shows the Veteran to have reported inconsistent versions of how he sustained his upper body injury at sea, the evidence does reflect that the Veteran has consistently asserted since his initial tour of active service that he sustained an in-service injury at sea, even though his service treatment records do not document an injury.  Further, the Veteran also submitted a June 2008 "Buddy Statement" from a shipmate who noted he recalled the Veteran being unavailable for duty during July 1970 due to an arm injury of some kind.  The shipmate noted he could not recall the nature of the Veteran's injury, how long the Veteran was off duty because of it, or how it happened.  He suggested the Veteran consult his, the Veteran's records, for details of the injury.

A December 1999 report provided by a private physician, Dr. A.J.T , indicates that the Veteran had definite sprain injuries in his neck and upper back.  Dr. T further noted the Veteran "has had almost 30 years of pain since the accident happened in 7/70."  The Board remanded the case for an examination and nexus opinion.

The September 2009 VA examination report reflects the examiner had examined the Veteran for a knee problem in 1994, and he conducted a comprehensive review of the claims file.  The examiner noted the Veteran reported continued pain in his shoulder but the upper back got better.  The report notes the Veteran reported the upper back had felt better for the then prior 10 years.  The Veteran sustained a lifting injury to the low back during his second tour of active service in 2005.  The examiner noted the Veteran's history and other evidence that indicated that, while there were periods the shoulder and upper back felt quite well, there had been a consistency towards neck and shoulder difficulty.  The examiner also noted the Veteran's denial of any intervening injury, other than his performance of the various strenuous military duties he performed.  The diagnoses included chronic cervical and trapezius muscle strain and degenerative disc disease of the lumbar spine.  The examiner opined that current disability was related to active service.

The Board finds no basis on which to reject the examiner's assessment and opinion.  See Nieves v. Rodriguez, 22 Vet. App. 295 (2008).  Resolving all reasonable doubt in the Veteran's favor, the Board finds the evidence of record supports the Veteran's claim.  38 C.F.R. §§ 3.102, 3.303.  The benefit sought on appeal is allowed.

Meniere's Disease

As noted earlier, the Veteran served aboard ship in various positions during his Naval service, to include duty with and around Naval gunnery.  Thus, he was exposed to loud noises secondary to Naval gun fire.  The service treatment records note treatment for acute otitis media and sinusitis in May 1970, but no specific complaints related to dizziness or balance problems.  The Veteran's July 1976 Report Of Medical History for his examination at separation reflects he indicated a prior history of ear, nose, and throat problems.  The July 1976 Report Of Medical Examination For Separation reflects that the Veteran's hearing and neurologic area were assessed as normal on separation from active Naval service.  The Veteran also served in the U.S. Army, to include duty in Southwest Asia, where he again was in a high noise environment.

In October 1972, after separation from active service, the Veteran applied for VA compensation for chronic sinusitis.  A February 1973 rating action granted service connection for the sinusitis with a noncompensable rating.  In April 1994, the Veteran claimed entitlement to service connection for tinnitus and hearing loss.  He reported to the VA examiner that his tinnitus was pretty much constant in the right ear and intermittent in the left ear, and the onset of his symptoms was in the early 1980s.  The tinnitus made it difficult to hear on the telephone.  The June 1994 audiometric examination revealed no more than a five decibel loss in either ear at any of the tested frequencies, and speech recognition scores were 98% bilaterally.  Thus, his hearing was deemed normal for VA purposes.  An August 1994 rating decision denied both claims but, upon obtaining additional Naval records that documented the Veteran's exposure to Naval gunnery fire, a January 1995 rating decision granted service connection for tinnitus.

An April 2001 VA ear examination report reflects the Veteran reported his tinnitus started intermittently in the right ear 15 to 16 years earlier but had become constant in both ears over the then past 4 to 5 years, and that tinnitus had been associated with a progressive subjective hearing loss for the then past 3 to 4 years.  The Veteran reported his high pitched tinnitus interfered with his sleep and concentration on a daily basis, and that he had difficulty hearing and understanding speech in background noise, when two or more persons talked, and when speech was softly spoken.  The Veteran reported further that he had experienced balance difficulties for the then past nine months, had fallen on one occasion, and had experienced an abrupt loss of balance on numerous occasions.  His loss of balance sensations were preceded by a feeling of queasiness and light headedness and, on at least one occasion, by whirling vertigo, but without nausea or vomiting.  Those episodes occurred two to three times a month, were not induced by position or postural change, and were not followed with lingering somatic or mental aberrations, etc.  The examiner noted that an April 2001 MRI of the brain enhanced with gadolinium was negative.  The MRI did suggest mucosal thickening in the left maxillary sinus and ethmoid sinuses with a retention cyst, left maxillary sinus.

Physical examination revealed no active ear disease or infections of the inner ear.  The examiner noted that possible vestibular pathology was suggested by the Veteran's history, but a definitive diagnosis had not been established.  Audiometric examination revealed normal hearing in the right ear from 250-400 Hz, with a mild severe sensorineural hearing loss at 6000 Hz.  Left ear hearing was normal from 250-6000 Hz.  Speech recognition was within normal limits bilaterally, and tympanometry suggested normal middle ear function.  Limited vestibular testing revealed minimal to slight right horizontal rotator nystagmus in the sitting position with gaze right after 10 to 15 seconds, but was not noted in any other tested position.  Positional testing failed to produce subjective vertigo or nystagmus.  Romberg test was negative, but sharpened Romberg and tandem walking tests were mildly positive.  No past pointing was elicited.  The diagnoses were: partially debilitating bilateral tinnitus; normal hearing with isolated 30 decibels sensorineural right ear hearing loss at 6000 HZ; and, possible vestibular endolymphatic hydrops.  A complete vestibular evaluation with electronystagmography and neurological consultation was recommended.  A July 2001 addendum to the April 2001 examination report noted that a July 2001 ENG was done and the impression was that positional nystagmus that is less than 6 degrees per second and only in two head positions was not considered significant for peripheral or central abnormality.

The consult was conducted in October 2001.  The consult request noted the results of the April 2001 examination, and also noted a possible impression of atypical Meniere's disease and possible neurological disease.  At the neurological part of the consult, the Veteran repeated his history and symptoms, and he also reported that his sense was that his overall hearing declined during the profound tinnitus episodes.  He denied any visual disturbance or amaurosis, and he had not muscle weakness, numbness, or ataxia.  The Veteran also reported some past occasional night sweats, and sometimes his feet felt somewhat stiff and numb upon awakening in the morning.  Neurological examination revealed no abnormalities.  The examiner reviewed the MRI examination results and noted that no evidence of microvascular ischemic disease, no mass lesion, or other intracranial abnormality was noted, other than some mild chronic sinusitis-type changes.  The examiner agreed with the earlier assessment that the Veteran's episodic-worsened tinnitus and hearing loss associated with vertigo likely represents an underlying otolaryngologic condition, possibly atypical Meniere's disease or other.  No abnormality of either the central or peripheral nervous system was found.

The neurologist noted that the Veteran's assessment was limited by his chronic tinnitus.  While it was unknown what would result if the tinnitus component was absent, the Veteran's other reported symptoms were suggestive of an inner ear problem.  Although the Veteran's history was not at all suggestive of benign paroxysmal positional vertigo, the neurologist still did a Hallpike maneuver and found no inducible vertigo or nystagmus to suggest that diagnosis.  The neurologist noted further that there was a condition known and described as mal de debarquement, which is an episodic disequilibrium that occurs in persons who had previous experience on sea-going vessels, but the mechanisms of that condition were uncertain.  It is thought, however, to arise from some imbalance of the vestibular mechanism.  Still, the examiner noted, there was no evidence of peripheral neuropathy, myelopathy, or brain disease, to explain the Veteran's symptoms; and the subtle abnormalities with tandem walking did not appear to follow any pattern of neurologic illness.

A March 2002 VA ear examination report reflects that the Veteran's ear examination was again normal.  No nystagmus was elicited, but Romberg test was positive.  The examiner diagnosed partially debilitating tinnitus, normal hearing, atypical Meniere's syndrome, and vasomotor rhinitis.  The examiner opined that the Veteran's disequilibrium probably represented atypical Meniere's disease, and that it was not causally connected to either service-connected tinnitus or sinusitis.  

The September 2009 VA ear examination report reflects that the examiner conducted a review of the claims file and noted the diagnosis of atypical Meniere's disease, as well as the negative nexus opinion of the examiner at the March 2002 VA examination.  The report reflects further that the examination did not reveal any abnormality or ear disease.  The September 2009 examination report reflects that the examiner opined it was at least as likely as not that the Veteran's atypical Meniere's disease was causally connected to his "Meniere's triad- tinnitus, hearing loss, and vertigo, as the Veteran's symptoms had their onset during his active service, as early as 1970.

There is no evidence in the service treatment records that the Veteran's balance symptoms started in service.  The Veteran in fact reported his tinnitus symptoms had their onset in 1986 and, as noted in the April 2001 examination report, the Veteran reported his balance symptoms started only a few months prior to the 2001 examination.  Hearing loss was not exhibited in service and audiometric testing in 1994, about 22 years after service discharge, revealed hearing within normal limits for VA compensation purposes.  

In light of the state of the evidence, as set forth above, the Board requested a specialist opinion from the Veterans Health Administration.   The January 2012 report reflects the specialist, M.W.L., M.D., conducted a comprehensive review of the claims file.  Dr. L concurred with the diagnosis of record of atypical Meniere's disease.  The Veteran initially asserted entitlement to service connection for Meniere's disease as secondary to his service-connected tinnitus.  Dr. L, however, noted that sequence does not happen, as tinnitus is not one of the etiologic factors in the development of Meniere's disease.  In fact, it is the other way around; Meniere's causes tinnitus.  Consequently, Dr. L opined the Veteran's tinnitus did not cause or aggravate the Veteran's Meniere's disease.

As concerns the Veteran's tinnitus, Dr. L noted it was well-documented and had progressed over the years-unilaterally with progression to bilateral, which is very typical of that seen in Meniere's disease.  Further, Dr. L noted, tinnitus associated with noise-induced hearing loss is usually bilateral, since noise exposure is usually to both ears.  As a result, Dr. L opined the Veteran's tinnitus was most likely secondary to his Meniere's rather than due to noise exposure.

The Board requested further input from Dr. L in light of his initial opinion.  In his March 2012 addendum, Dr. L observed that he could not point to any specific condition or exposure which may have led to the onset of Meniere's disease.  Nonetheless, in light of the medical evidence of record, the Veteran's long history of tinnitus, first unilateral, then bilateral, and the fact that Meniere's precedes the onset of tinnitus, Dr. L opined it was likely the Veteran's Meniere's disease had its onset in active service.  Dr. L had full access to all of the evidence associated with the Veteran's claim, and his opinion finds support elsewhere in the record.  Nieves, 22 Vet. App. 295.  Thus, the Board finds the preponderance of the evidence of record supports the Veteran's claim.  


ORDER

Service connection for chronic cervical and trapezius muscle strain and degenerative disc disease of the lumbar spine is granted. 

Service connection for Meniere's disease is granted.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


